Citation Nr: 0200251	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  97-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
residuals of a left eye injury on the basis that new and 
material evidence had not been submitted which would warrant 
reopening a previously denied final claim.  

In July 1997, the veteran presented testimony before the 
undersigned Member of the Board at a hearing that was held at 
the RO.  In a June 18, 1999 decision, the Board found that 
new and material evidence had been submitted to reopen the 
claim and proceeded to evaluate the claim based on all the 
evidence of record, which resulted in a denial of service 
connection for residuals of a left eye injury on the basis 
that the claim was not well grounded.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a December 2000 order, the Court remanded that portion of 
the Board's June 18, 1999 decision denying the claim on the 
basis that it was not well grounded in light of the Veteran's 
Claims Assistance Act of 2000, which, among other things, 
eliminated the requirement that a claimant submit a well-
grounded claim.  Accordingly, the claim was remanded to the 
Board for readjudication under the new legislation.  In as 
much as the Board has found that new and material evidence 
has been submitted to reopen the claim, the issue on remand 
from the Court has been recharacterized as entitlement to 
service connection for residuals of a left eye injury.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran should undergo a VA 
ophthalmology examination to determine the current status of 
his left eye and whether it is at least as likely as not that 
his current condition is related to his active duty service.  
Also, the veteran contends that the injury to his eye 
occurred in 1943 while he was stationed at Camp Bowie, 
Brownsville (Brownwood?), Texas, when a mess sergeant cut his 
left eye with a beer bottle opener.  In reviewing the 
available records, the veteran would have been at Camp Bowie 
from approximately late October 1943 until September 1943.  
Except for two KUB reports dated in February 1943, there are 
no service medical records from Camp Bowie in his claims 
file, although there are numerous records from December 1943, 
indicating treatment of the eyes with boric acid.  Pursuant 
to VA's duty to assist, another attempt should be made to 
obtain such records.  Furthermore, if possible, the veteran's 
service personnel records should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
additional service medical records that 
may be available, particularly any 
associated with the veteran's claimed 
medical treatment he received at Camp 
Bowie, Brownsville (Brownwood?), Texas, 
in 1943.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free to submit 
to the RO all pertinent medical and other 
records in his possession, and the RO 
should permit him to do so before 
arranging to have him undergo VA 
examination.  

2.  The RO should make an attempt to 
secure the veteran's service personnel 
records through official channels.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative so notified.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo VA ophthalmology 
examination in order to determine the 
current nature and etiology of the 
veteran's left eye condition.  It is 
imperative that the veteran's entire 
claims file be made available to, and be 
reviewed by, the physician designated to 
examine the veteran.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

Following the examination of the veteran 
and review of his pertinent medical 
history, to include his service medical 
records, prior examination findings, and 
prior medical opinions, the examining 
physician should offer an opinion as to 
the nature and extent of any left eye 
condition present and whether it is at 
least as likely as not that the left eye 
disorder is in any way related to the 
veteran's active military service, to 
include any of the symptoms noted 
therein.  In a typewritten report, the 
examining physician should detail all 
examination findings, along with complete 
rationale for each opinion expressed and 
conclusion reached.  The examination 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.  

3.  The RO must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and 5107 (West 
1991 & Supp. 2001) are fully complied with 
and satisfied.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determination, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

6.  If the benefit sought on appeal 
remains denied, the veteran his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

By this REMAND, it is not the Board's intent to imply whether 
the benefit requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument within the 
appropriate time period on the matter the Board has remanded.  
See  Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


